 1
 2
 3
 4
 5
   Dennis I. Wilenchik, #005350
 6 Ross P. Meyer, #028473
   Jordan C. Wolff, #034110
 7 admin@wb-law.com
   Attorneys for Plaintiff John Moon
 8
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9                         IN AND FOR THE COUNTY OF MARICOPA
10     CHAD LANDAU, et. al.,                                    Case No.: CV2018-007262
11                                                       PLAINTIFF MOON’S OBJECTIONS
                                  Plaintiffs,                  TO DEFENDANTS’
12                                                      CONTROVERTING STATEMENT OF
             vs.                                        FACTS IN SUPPORT OF RESPONSE
13
                                                                   (Assigned to the
14     RYAN and CAITLIN JOCQUE, husband                       Honorable Daniel G. Martin)
       and wife,
15
                                  Defendants.
16
17
           Pursuant to Rules 56(c)(3)(B) and (c)(4) of the Arizona Rules of Civil Procedure, Plaintiff
18
     John Moon (hereinafter referred to as “Moon”), submit objections to Defendants Ryan and Caitlin
19
     Jocque’s Controverting Statement of Facts (“Jocque’s SOF”) in support of their Response to
20
     Moon’s Partial Motion for Summary Judgment on Breach of Fiduciary Duty re Diego Pops, LLC
21
     (“Response”).
22
23
                    Jocque’s SOF                      Moon’s Objections/Response
24    1. Diego Pops has always been a manager- Undisputed for purposes of Moon’s Reply.
      managed Arizona limited liability company.
25
  Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20             Entered 09/21/20 13:36:45     Desc
26                   Controverting Statement of Facts        Page 1 of 10
     See Diego Pops Articles of Organization,
 1
     Exhibit 1 to Moon’s SOF.
 2   2. Diego Pops’ Managers are Ryan Jocque and       Undisputed for purposes of Moon’s Reply;
     Chad Landau, who are vested with broad            however, the term “broad” is not included in
 3   discretion in the Operating Agreement. See        the Operating Agreement. Instead, the
     Diego Pops Articles of Organization, Exhibit      authorization states that “[e]xcept for
 4   1 to Moon’s SOF; see generally Operating          situations in which the approval of the
 5   Agreement of Diego Pops, LLC, Exhibit 2 to        Members is expressly required by this
     Moon’s SOF.                                       Agreement or by non-waivable provisions of
 6                                                     applicable law, the consent of two (2)
                                                       Managers shall be sufficient to make any and
 7                                                     all decisions and to do any and all things which
                                                       the Managers deem to be reasonably required
 8                                                     to accomplish the business and objectives of
 9                                                     the Company and shall direct, manage and
                                                       control the business of the Company to the best
10                                                     of their ability.” SOF, Exhibit 2 at § 5.1 (page
                                                       13).
11   3. Section 4.6.1 of the Diego Pops’ Operating Undisputed for purposes of Moon’s Reply.
     Agreement provides the following:
12   Form of Distribution. In connection with any
13   distribution, no Interest Holder shall have the
     right to receive Property other than cash except
14   as may be specifically provided herein. If any
     Property is distributed in kind to the Interest
15   Holders, such Property shall be valued on the
     basis of its fair market value, and any Interest
16
     Holder entitled to such Property shall receive
17   its share as a tenant-in-common with all other
     Interest Holders so entitled. Unless the Interest
18   Holders otherwise agree, the fair market value
     of such Property shall be determined by an
19   independent appraiser who shall be selected by
     the Managers.
20
     See Operating Agreement of Diego Pops,
21   LLC, Exhibit 2 to Moon’s SOF, page 12.
     4. Section 5.1 of the Diego Pops’ Operating Undisputed for purposes of Moon’s Reply.
22   Agreement provides the following:
     Management. The business and affairs of the
23   Company shall be managed exclusively by its
24   designated Managers, who may hire a
     management company to handle the
25   Company’s day-to-day operations, as set forth
 Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20               Entered 09/21/20 13:36:45      Desc
26                  Controverting Statement of2Facts          Page 2 of 10
     in Section 5.15 below. Except for situations in
 1
     which the approval of the Members is
 2   expressly required by this Agreement or by
     non-waivable provisions of applicable law, the
 3   consent of two (2) Managers shall be sufficient
     to make any and all decisions and to do any
 4   and all things which the Managers deem to be
     reasonably required to accomplish the
 5
     business and objectives of the Company and
 6   shall direct, manage and control the business
     of the Company to the best of their ability. No
 7   Member, in his capacity as a Member, shall
     have the authority to act for or bind the
 8   Company.
 9   See Operating Agreement of Diego Pops,
     LLC, Exhibit 2 to Moon’s SOF, page 13.
10   5. Section 4.5.1 of the Diego Pops’ Operating Undisputed for purposes of Moon’s Reply.
     Agreement provides the following:
11   Distributions of Cash Flow. Except as
     provided in Sections 4.5.2 (in connection with
12   a Tax Distribution) or Section 9.2 (in
13   connection with the dissolution of the
     Company), distributions of Cash Flow shall be
14   made quarterly (or more often as the Managers
     shall determine), to the Members, pro rata in
15   accordance with their respective Percentage
     Interests.
16   See Operating Agreement of Diego Pops,
17   LLC, Exhibit 2 to Moon’s SOF, page 11.
     6. Section 2.12 of the Diego Pops’ Operating Undisputed for purposes of Moon’s Reply.
18   Agreement provides the following:
     2.12 “Cash Flow” means, with respect to any
19   period, the Company’s gross cash receipts
     derived from any source whatsoever (not
20
     include Capital Contributions), reduced by the
21   portion thereof used to pay or establish
     reasonable reserves for all Company expenses,
22   including, but not limited to, debt payments
     and accrued interest, contingencies, proposed
23   acquisitions and payment of indemnities
     pursuant to the provisions of this Agreement,
24
     all as reasonably determined by the Manager
25   pursuant to Article Five. Cash Flow shall not
 Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20          Entered 09/21/20 13:36:45   Desc
26                  Controverting Statement of3Facts     Page 3 of 10
     be reduced by depreciation, amortization, cost
 1
     recovery deductions, or similar allowances.
 2   See Operating Agreement of Diego Pops,
     LLC, Exhibit 2 to Moon’s SOF, page 3
 3   (emphasis added).
     7. Section 1.3 of the Diego Pops’ Operating        Undisputed for Purposes of Moon’s Reply.
 4   Agreement provides the following:
 5   Purpose. The initial purpose and business of
     this Company shall be to hold and manage a
 6   restaurant. The Company shall have the power
     to do any and all acts and things related to the
 7   furtherance of such purpose. The Company
     may engage in other businesses only upon the
 8   unanimous approval of the Managers.
 9   See Operating Agreement of Diego Pops,
     LLC, Exhibit 2 to Moon’s SOF, page 1.
10   8. The ultimate cost of the Diego Pops             Objection, relevance. The issue regarding the
     construction    buildout     was     at    least   cost of construction is not the subject of the
11   $735,990.30, which was comprised of the            distribution, which is the subject of the
     following figures:                                 Motion.
12

13    Leasehold Improvements        $590,664.29     This representation is a material fact to the
      Equipment                     $50,868.94      action, which is being investigated and the
14    Furniture and Fixtures        $81,975.11      subject of discovery. A summary chart, with
      Signage                       $10,325.28      no supporting documentation is insufficient to
15    Computers                     $1,406.82       produce this evidence. See Ariz. R. Evid., R.
      Artwork                       $749.86         1002 (“An original writing, recording,
16
                                                    photograph, or video is required to prove its
17   See Declaration of Ryan Jocque, attached as content unless these rules or an applicable
     Exhibit A, ¶ 2.                                statute provides otherwise,”).
18   9. The Diego Pops construction buildout was Undisputed for purposes of Moon’s Reply.
     completed in or about November 2014, and
19
     Diego Pops opened its doors and began
20   restaurant operations shortly thereafter. See
     Exhibit A, ¶ 3.
21   10. On or about March 21, 2017, Diego Pops Objection, Defendant has failed to support this
     had approximately $188,000.00 in available statement with any financial information. See
22   cash, and liabilities of approximately Ariz. R. Evid., R. 1002 (“An original writing,
23   $266,618.00. Of these liabilities, they were recording, photograph, or video is required to
     comprised of approximately $229,700.00 in prove its content unless these rules or an
24   loans, and $37,915.00 in accounts payable. See applicable statute provides otherwise.”).
     Exhibit A, ¶ 4.
25
 Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20                Entered 09/21/20 13:36:45    Desc
26                  Controverting Statement of4Facts           Page 4 of 10
     11. In January 2017, Chad Landau and John         Undisputed for purposes of Moon’s Reply.
 1
     Moon approached Ryan Jocque about
 2   purchasing a controlling interest in another
     restaurant; those discussions contemplated a
 3   potential swap of a membership interest that
     Jocque owned in that other restaurant for
 4   Moon’s membership interest in Diego Pops.
     See Exhibit A, ¶ 5.
 5
     12. Because of these ongoing discussions,         Undisputed for purposes of Moon’s Reply.
 6   Jocque and Landau, as Managers determined         However, Moon objects to this statement as it
     that Diego Pops would not make distributions      is unsupported by evidence from Chad Landau
 7   or large purchases at that time. See Exhibit A,   or documentation regarding a determination
     ¶ 6.                                              by the Managers of Diego Pops, such as a
 8                                                     resolution or some other form of
 9                                                     memorialization. See Ariz. R. Evid., R. 1002
                                                       (“An original writing, recording, photograph,
10                                                     or video is required to prove its content unless
                                                       these rules or an applicable statute provides
11                                                     otherwise.”). Further even if the Managers
                                                       could make this determination, the Operating
12                                                     Agreement requires a decision such as this to
13                                                     be reduced to writing in some form. See SOF,
                                                       Exhibit 2 at § 5.3 (“The affirmative vote of
14                                                     two (2) of the Managers present at a meeting,
                                                       including a meeting by a conference telephone,
15                                                     shall be the act of the Managers. Each Manager
                                                       may act without a meeting if the action taken
16                                                     is reduced to writing and approved and signed
17                                                     by another Manager.”); see also SOF, Exhibit
                                                       2 at § 5.3.2 (if there was a meeting, it would
18                                                     have to have been noticed via a writing
                                                       “Written notice setting the time, date and place
19                                                     of the meeting and the purpose or purposes for
                                                       which the meeting is called shall be delivered
20
                                                       to each Manager . . . .”).
21
                                                       However, despite this determination, Jocque
22                                                     issued distributions during this time. See
                                                       Jocque’s Obj. to SOF, ¶ 15. Jocque is
23                                                     inconsistent in that there was an alleged
                                                       agreement to not make distributions, but then
24
                                                       he did make distributions.
25
 Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20               Entered 09/21/20 13:36:45      Desc
26                  Controverting Statement of5Facts          Page 5 of 10
     13. John Moon engaged counsel to assist him   Disputed. Adam Trenk did not represent
 1
     in this negotiation and subsequent            Moon, nor did Moon have counsel with regard
 2   transactions. See Email between Chad Landau   to the Diego Pops’ Transaction, which is the
     and Adam Trenk, et al, last dated March 10,   subject of this Motion. See Second Declaration
 3   2017, attached hereto as Exhibit B.           of John Moon, ¶¶ 5-6.
     14. Moon’s counsel and accountant had been    Undisputed for purposes of Moon’s Reply. It
 4   granted access to the books and financial     is further noted that this was in 2016, not 2017
 5   records of Diego Pops and the other restaurantwhen the February 21, 2017 distributions were
     for auditing purposes in 2016. See Email      made. In addition, even if Moon had access to
 6   thread between Chad Landau, Ryan Jocque,      the books and records in 2016, a distribution is
     Mindi Osborn, et al, last dated March 18,     to be determined quarterly, by the manager.
 7   2016, attached hereto as Exhibit C.           SOF, Exhibit 2 at § 4.5.1 (“distribution of
                                                   Cash Flow shall be made quarterly . . .”); see
 8                                                 also SOF, Exhibit 2 at § 2.12 (Cash Flow is
 9                                                 the “Company’s gross cash receipts derived
                                                   from any source whasoever (not including
10                                                 Capital Contriubtions), reduced by the portion
                                                   thereof used to pay or establish reasonable
11                                                 reserves for all Company expenses . . . , all as
                                                   reasonabley determined by the Manager
12                                                 pursuant to Article Five.”).
13   15. On February 1, 2017, Moon sent Landau Undisputed for purposes of Moon’s Reply.
     an email proposing to further those
14   discussions. See Email between John Moon
     and Chad Landau, dated February 1, 2017, and
15   attached hereto as Exhibit D.
     16. In that email, Moon sought additional The email attached as Exhibit D is undisputed
16
     financial information from Landau regarding for purposes of Moon’s Reply. However, the
17   Diego Pops and the other restaurant interest. email shows that Moon sought additional
     See Exhibit D.                                financial information from the Diego Pops’
18                                                 managers, Jocque and Landau, not simply
                                                   Landau. See Jocque’s Controverting SOF, at
19                                                 Exhibit D (“[Jocque] needs to explain . . . “; “I
                                                   do want you to ask [Jocque] to give me the
20
                                                   check register and the operating check register
21                                                 to follow this from start to finish!”).
     17. Landau sent multiple emails to Moon Undisputed for purposes of Moon’s Reply.
22   between August 2016 and March 2017 and
     beyond that revealed the sales figures for
23   Diego Pops and the other restaurant. A
24   sampling of these emails is included in the
     attached Exhibits E-W, listed here. (Table is
25   not presented in this document).
 Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20             Entered 09/21/20 13:36:45     Desc
26                  Controverting Statement of6Facts        Page 6 of 10
     18. Jocque and Landau had anticipated making     Disputed. On or around February 21, 2017,
 1
     the first distribution for Diego Pops in 2017;   Diego Pops issued a distribution to some
 2   however, distribution checks were cut but not    members. SOF, ¶ 15; compare Jocque’s
     cashed because negotiations with Moon were       CSOF, ¶ 15. This statement conflicts with
 3   stalling and Jocque informed Landau that,        Jocque’s CSOF, ¶ 12. Jocque has already
     once the distributions were made, he would not   stated that there was a purported agreement
 4   continue negotiating with Moon. See Exhibit      between Jocque and Landau not to issue
     A, ¶ 7.                                          distributions or make large purchases while
 5
                                                      negotiating with Moon. Jocque’s CSOF, ¶ 12.
 6                                                    Now, Jocque is stating that that distributions
                                                      were cut, while negotiations were ongoing.
 7   19. In or around February 2017, Moon Disputed. See Second Declaration of John
     informed Jocque – and Landau affirmed – that Moon, ¶¶ 7-8.
 8   Moon needed to cash out his membership
 9   interest in Diego Pops because Moon needed
     funds for an investment in Texas. See Exhibit
10   A at ¶ 8.
     20. John Moon proposed a purchase price for Disputed. See Second Declaration of John
11   the sale of his membership interest as the Moon, ¶ 9. Further, Exhibit X does not show
     amount of his original contribution. See that Moon proposed a purchase price for the
12   Exhibit A, ¶ 9; see also email thread between sale of his membership interest as the amount
13   Ryan Jocque and Chad Landau, last dated of his original contribution. See Jocque’s
     February 15, 2017, attached as Exhibit X.        CSOF, Exhibit X.
14   21. Moon was represented by counsel Disputed. Moon disputes that he was
     throughout the Diego Pops membership- represented by counsel for the Diego Pops
15   interest transaction, with Landau apparently membership interest transaction. See Second
     acting as intermediary between Moon and Declaration of John Moon, ¶ 6. Further, the
16
     Moon’s counsel. See Exhibit B; Exhibit A, ¶ email attached as Exhibit B to Jocque’s Obj. to
17   10.                                              SOF, was Landau’s attorney, not Moon’s. See
                                                      Second Declaration of John Moon, ¶ 5.
18   22. In Initial Disclosure Statement, Moon Undisputed for purposes of Moon’s Reply.
     stated the following, “As of March of 2017,
19   Diego Pops, LLC had never, since its
20   inception, issued a dividend or distribution to
     any of its members.” See Plaintiff John
21   Moon’s Initial Disclosure Statement, the
     relevant excerpt of which is attached as
22   Exhibit Y.
     23. Diego Pops made pro rata distributions to Undisputed for purposes of Moon’s Reply. It
23   each of its members, including Ryan Jocque should be noted that Jocque issued a
24   and several of the Plaintiff Business Entities, distribution to himself for $70,000 one day
     shortly following Moon’s sale of his interest in after he purchased Moon’s membership
25
 Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20             Entered 09/21/20 13:36:45     Desc
26                  Controverting Statement of7Facts        Page 7 of 10
      Diego Pops on March 20, 2017. See Exhibit interest. See Jocque’s Objections to SOF, ¶ 18;
 1
      A, ¶ 11.                                  see also SOF, ¶ 18.
 2
 3
 4         RESPECTFULLY SUBMITTED this 3rd day of April, 2020.
 5                                           WILENCHIK & BARTNESS, P.C.
 6

 7                                           /s/ Ross P. Meyer
                                             Dennis I. Wilenchik, Esq.
 8                                           Ross P. Meyer, Esq.
                                             Jordan C. Wolff, Esq.
 9                                           The Wilenchik & Bartness Building
                                             2810 North Third Street
10
                                             Phoenix, Arizona 85004
11                                           admin@wb-law.com
                                             Attorneys for Plaintiff John Moon
12
   ELECTRONICALLY filed this 3rd day of
13 April, 2020 via AZTurboCourt.com.
14
     COPY e-served this 3rd day of April, 2020, to:
15
     William G. Klain
16   Michelle Swann
     Lang & Klain, P.C.
17   6730 N. Scottsdale Road, Suite 101
     Scottsdale, Arizona 85253-4408
18   filing@lang-klain.com
19   Attorneys for Defendants

20 Chad Landau, for himself
   and for Karen Doris, LLC
21 1412 Copper Trace
   Cleveland Heights, Ohio 44118
22 chad.m.landau@gmail.com
23
24 /s/ Ross P. Meyer

25
  Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20          Entered 09/21/20 13:36:45   Desc
26                   Controverting Statement of8Facts     Page 8 of 10
DocuSign Envelope ID: 9F4B2AAE-FE17-4B6E-BAC2-56D38C9A6B0B




         1

         2
         3

         4

         5
           Dennis I. Wilenchik, #005350
         6 Ross P. Meyer, #028473
           Jordan C. Wolff, #034110
         7 admin@wb-law.com
           Attorneys for Plaintiff John Moon
         8
                          IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
         9                         IN AND FOR THE COUNTY OF MARICOPA
       10      CHAD LANDAU, et. al.,                                         Case No.: CV2018-007262
       11
                                                Plaintiffs,             SECOND DECLARATION OF JOHN
       12                                                                         MOON
                         vs.
       13
                                                                                (Assigned to the
       14      RYAN and CAITLIN JOCQUE, husband                            Honorable Daniel G. Martin)
               and wife,
       15
                                                Defendants.
       16

       17
                    I, John Moon, make this Declaration of my own knowledge and I am competent to testify
       18
             to the matters contained herein.
       19
                    1.         I, John Moon, am over 18 years of age.
       20
                    2.         I forwarded Chad Landau the email, which is included in Exhibit B to Jocque’s
       21
                               Controverting Statement of Facts, on March 9, 2017.
       22
                    3.         Adam Trenk is an attorney at Rose Law Group, P.C.
       23
                    4.         I have never met Adam Trenk, personally.
       24

       25
         Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20                   Entered 09/21/20 13:36:45   Desc
       26                   Controverting Statement of Facts              Page 9 of 10
DocuSign Envelope ID: 9F4B2AAE-FE17-4B6E-BAC2-56D38C9A6B0B




         1          5.       I understand that Adam Trenk was Chad Landau’s attorney for a number of legal
         2                   issues. Adam Trenk did not and has not ever represented me with regards to Diego
         3                   Pops, LLC.
         4          6.       I did not have legal representation in the transaction of selling my Diego Pops
         5                   membership interest.
         6          7.       I informed Chad Landau that he needed to make payment on an unrelated
         7                   promissory note between me and Landau, due to an investment in Texas.
         8          8.       I did not tell Landau that I needed to cash out my interest in Diego Pops for an
         9                   investment in Texas.
       10           9.       I did not propose a purchase price of my Diego Pops’ membership interest as the
       11                    amount of my original contribution. Instead, Ryan Jocque told me that my
       12                    membership interest is worth my original contribution price.
       13           10.      I declare under penalty of perjury that the foregoing is true and correct.
       14
                                 4/3/2020
       15           EXECUTED on ________________________.
       16

       17
                                                             John Moon
       18

       19

       20

       21

       22

       23

       24

       25
          Case 2:20-ap-00169-DPC Doc 28-1 Filed 09/21/20 Entered 09/21/20 13:36:45                        Desc
       26                   Controverting Statement of Facts
                                                       2     Page 10 of 10
